Title: Notes on New York Patronage, [after 17 February 1801]
From: Jefferson, Thomas
To: 



[after 17 Feb. 1801]

David Gelston of N.Y. Collector of revenue vice Sands. recommdd. by Genl. John Smith.
estimable, popular, a merchant formerly.—but Armstrong says not estimated
devoted to Burr. at any rate this is to lie for further information.
Willett is not popular, not esteemd
liv’d. in ad—y &c—a tool &c—
not approvd. by Clinton. devotd to B.

Rogers the naval officer is an Englishman, come over not long since.

Harrison & Giles ought to go out.
H. a revolutry. tory
G. was an officer. most violent party man.
packs grand juries

Willett was a sheriff many years and a very good one. he might do for that. still not popular.
